Citation Nr: 0940355	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of frozen 
feet, evaluated as 30 percent disabling; cold injury of the 
left foot, evaluated as 30 percent disabling; cold injury of 
the right foot, evaluated as 30 percent disabling; cold 
injury of the left hand, evaluated as 20 percent disabling; 
and cold injury of the right hand, evaluated as 20 percent 
disabling.  The Veteran's combined evaluation for 
compensation is 80 percent disabling. 

2.  The Veteran worked in building maintenance and retired 
from work in 1983.

3.  The Veteran also suffers from the following non-service 
connected disabilities: chronic obstructive pulmonary 
disease, coronary artery disease, hearing loss and low back 
pain.  

4.  The medical evidence of record does not demonstrate that 
the Veteran is unemployable solely due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16, 4.25 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: residuals of frozen feet, evaluated 
as 30 percent disabling; cold injury of the left foot, 
evaluated as 30 percent disabling; cold injury of the right 
foot, evaluated as 30 percent disabling; cold injury of the 
left hand, evaluated as 20 percent disabling; and cold injury 
of the right hand, evaluated as 20 percent disabling.  For 
the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).
Therefore, the Veteran does have "one" service-connected 
disability rated as at least 60 percent, or at least one 
disability rated at 40 percent, and the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) are met.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After careful review of the record, the Board finds that the 
evidence does not support a conclusion that a TDIU is 
warranted.  In this regard, the Veteran was provided a VA 
general examination in January 2008.  Upon physical 
examination of the Veteran, the examiner diagnosed the 
Veteran with chronic obstructive pulmonary disease (COPD) and 
coronary artery disease.  The examiner stated that the 
Veteran has problems walking, discomfort and diminished 
sensation in his feet.  The examiner also noted that the 
Veteran experiences shortness of breath with exertion, severe 
hearing loss and low back pain.  The examiner concluded that 
the Veteran's shortness of breath as a result of COPD and 
coronary artery disease would preclude him from doing 
strenuous work as required by building maintenance. That is, 
the medical opinion states that the cause of the unemployment 
was due to nonservice-connected disabilities, which, as 
stated above, may not be considered for a TDIU.  In the 
absence of findings that the service-connected disabilities 
prevent employment, the persuasive evidence simply does not 
show that the Veteran is unable to obtain substantially 
gainful employment solely due to his service-connected 
disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In making this determination, the Board is not refuting the 
Veteran's noted physical limitations as stated in the January 
2008 VA examination report or his own contentions that his 
service-connected disabilities affect his ability to walk or 
stand for long periods of time.  The Board does not doubt 
that the Veteran sincerely believes he is unable to work 
because of his service-connected disabilities.  However, the 
competent medical evidence that does not suggest that 
service-connected disabilities solely prevent employment 
outweighs the Veteran's assertions that he is unemployable 
due to his service-connected disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  Thus, the appeal is 
denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b) (2007);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA a 
notice letter to the Veteran in October 2007, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for TDIU.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of October 2007 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told what 
he was expected to provide.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and an 
effective date in the October 2007 letter, thereby satisfying 
the requirements set forth in Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  VA also provided 
the Veteran with an examination.  

In September 2009 written arguments, the Veteran's 
representative requested that additional development be 
accomplished through a remand of this case.  The Board, 
however, finds the current record to be sufficient for a 
decision at this time.  The 2008 VA examiner had the 
opportunity to consider the effects of the Veteran's various 
disabilities, and an opinion was provided.  Further, the 
opinion was responsive to the instructions for examination 
that were furnished by the RO.  As well, the reasons for 
unemployment were identified.  As such, no further 
development is in order.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


